Acknowledgment
The amendment filed on 12 February, 2021, responding to the Office Action mailed on 13 October, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Interview Summary
Examiner teleconferenced with Mr. Andrew Melick on 18 February 2018 to review the instant office action and in particular the interpretation of claim 1 as a product by process claim in view of Applicant’s remarks filed 12 February, 2021.  Examiner further noted that previously allowable subject matter of claim 14 has been withdrawn in view of further search and consideration.  Examiner reviewed the current allowable subject matter.  No agreement was reached.
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Rejection of claims 1-20 pursuant to 35 U.S.C. § 112(b).
Applicant’s argues and makes a record that claim 1 is directed to method for producing a structure, see Remarks at page 7 paragraph 5.  Applicant’s remarks bring into focus the nature of the claims.  Specifically, Applicant notes that “claim 1 clearly 
Critically, Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 
    PNG
    media_image1.png
    583
    485
    media_image1.png
    Greyscale
1983). See MPEP 2113.
Here the structure of claim 1 is merely a membrane of a first material in contact with receiving ends of a plurality of nanowires.  The steps of forming a nanowire device comprising the receiving ends, the receiving ends being formed so as to form planar surfaces and placing, by transfer, a membrane device directly on the nanowires at the planar surfaces of the ends for receiving the membrane do not appear to create any distinct structural characteristic other than the membrane is directly contacting the nanowire at the nanowires planar ends.
Turning to U.S. 2018/0261455 (Ooi), Ooi discloses nanowires, 18 [0037], with planar ends, see Figure 2.  Further Ooi discloses that the planar ends are directly in contact with a membrane, e.g. ITO.  Thus the prior art shows the structure of a membrane of a first material in contact with receiving ends of a plurality of nanowires where the membrane directly contacts the In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.  Applicant is invited to confront the burden of production and persuasion.
Rejection of claim 17 pursuant to 35 U.S.C. § 112(d).
Applicant argues that by virtue of a second layer being formed by the identical first material, that claim 17 further limits claim 2.  Applicant’s argument is persuasive and the rejection of claim 2 pursuant to 35 U.S.C. § 112(d) is withdrawn and Examiner notes that the structure resulting from the successive layering of one material is merely a layer of one material with some increased thickness, i.e. a duplication of a part.
Rejection of claims 1, 3, 6-9, 15-16, 18 and 20 pursuant to 35 U.S.C. § 103.
Applicant argues that Ooi or Oii and Wang fail to disclose, placing by transfer, a membrane directly on the nanowires, at the planar surfaces of the end for receiving the substrate, see Remarks at page 9 paragraph 4.  Applicant critique of Ooi continues noting the ITO is deposited after filing the void between wires with paraylene.  Applicant is correct.  Nevertheless, claim 1 is a product by process claim and as such patentability arises from the structure of the product and any distinctive structure properties resulting from the claimed method.  Ooi does indeed disclose the structure of the product of claim 1 albeit even if produced by a different process.  Consequently, Applicant is invited to produce objective evidence of a non-obvious difference between the prior art device 
Applicant argues that the transfer of a conductive membrane on widened nanowires in order to receive the membrane is not described in Ooi. See Remarks at page 9 paragraph 5.  Examiner notes that claim 1 does not recite ‘widened’ nanowires, merely ‘a membrane device directly on the nanowires at the planar surfaces of the receiving ends’ and Examiner takes the position that Ooi does indeed disclose the claimed structure.  Applicant’s argument is at odds with the claimed subject matter.
Applicant critiques Wang’s process and as noted above, patentability of product by process claims arise from a novel structure and/or novel structure imparted by the method of production.  Further Applicant bears the burden of production and persuasion once Examiner has identified a prior art structure, irrespective of its method of production.
Applicant argues Wang does not describe the possibility of transferring a membrane on a LED structure based on nanowires the morphology of which is specifically configured to receive a membrane by transfer as described.  Be that as it may, the relationship of this argument to the language of claim 1 is at the very best unclear.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention and/or disclosure, e.g., nanowire shape and size, nanowire conically flared at a planar top surface, adhesion, electrical conduction, see Remarks at page 11, it is noted that these features upon which Applicant relies are not recited in pending claim 1 or rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The same analysis applies to Applicant’s discussion of Mi, see Remarks at page 12, insofar as Applicant is arguing patentability of claim 1.
Because Applicant has made a clear record that claim 1 is a product by process claim, not a method claim, because determination of patentability is based on the product itself, because the prior art discloses the claimed product, because the claims to not imply any structure not disclosed by the prior art, because Examiner has cited prior art that discloses the claimed structure of the product by process claim, Examiner has met his burden of production and persuasion.  Because Applicant has not proffered any objective evidence that the claimed product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, Applicant has not distinctly pointed to errors in Examiner’s action and Examiner is unpersuaded that rejection of claim 1 over Ooi or Ooi and Wang is reversible error.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    583
    485
    media_image1.png
    Greyscale
Claim 1, 3-9, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0261455 (Ooi). 
Regarding claim 1 and referring to annotated Figure 2, Ooi discloses a process for producing a structure comprising a membrane of a first material, e.g. ITO, in contact with receiving ends, as annotated, of a plurality of nanowires, 18 [0037], the process comprising: forming a nanowire device, e.g. Qdisk-in-nanowires [043], comprising the receiving ends, as shown, the receiving ends being formed so as to form planar surfaces and directly contacting the membrane.
Furthermore Examiner takes the position that with respect to the subject matter, “the process comprising: forming a nanowire device comprising the receiving ends, the receiving ends being formed so as to form planar surfaces, placing, by transfer, a In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Ooi discloses the claimed structure, ‘a membrane of a first material in contact with receiving ends of a plurality of nanowires, a membrane device directly on the nanowires a the planar surfaces of the ends” and Applicant is invited to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 3 which depends upon claim 1, Ooi teaches the membrane is 
Regarding claim 4, regarding the subject matter, “comprising: providing a second substrate depositing, on the second substrate, a sacrificial layer, depositing on the sacrificial layer, a layer of first material, depositing, on the layer of first material, a resist layer, chemically attacking the sacrificial layer”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Ooi discloses the claimed structure, ‘a membrane of a first material in contact with receiving ends of a plurality of nanowires, a membrane device directly on 
Regarding claim 5 which depends upon claim 1, regarding the subject matter, “comprising, after placing the membrane device on the nanowires at the receiving ends, rinsing the structure with a solvent” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Ooi discloses the claimed structure, ‘a membrane of a first material in contact with receiving ends of a plurality of nanowires, a membrane device directly on 
Regarding claim 6 which depends upon claim 1, Ooi teaches the forming of the nanowire device is implemented by molecular beam epitaxy or by metalorganic vapor-phase epitaxy, [0037] or by etching.
Regarding claim 7 which depends upon claim 1, Ooi teaches the forming comprises forming the device so that the device comprises a first substrate, e.g. Mo, the nanowires being placed on the first substrate, as shown, and/or the nanowires are prismatic or substantially prismatic, as shown in Figure 3D and suggested in 3E and 3F and described at [0023, 37], and/or the nanowires have light-emitting-diode structures [0022, 49], see also claim 12.
Regarding claim 8 which depends upon claim 1, Ooi teaches the forming comprises forming receiving ends so that the receiving ends form a planar or substantially planar discontinuous surface, as shown in Figure 2.
Regarding claim 9 which depends upon claim 8, Ooi teaches that the ratio of a sum of areas of services of the receiving end to a continuous area of a surface of the membrane designed to make contact with the receiving end is greater than 0% and less than 100%.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8wherein the forming comprises forming the device so that a ratio of a sum of areas of surfaces of the receiving ends to a continuous area of a surface of a membrane designed to make In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 15, Ooi discloses a structure comprising a first material in contact with receiving ends of a plurality of nanowires.
Furthermore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.  Here the structure of claim 1 appears to be the same or similar to that disclosed by Ooi.  Applicant is invited to identify evidence of an unobvious 
Regarding claim 16 which depends upon claim 1, Ooi teaches the first material is indium-tin oxide.
Regarding claim 18 which depends upon claim 4, regarding the subject matter “the second substrate is a silicon wafer, and/or the sacrificial layer is a nickel or copper metal sacrificial layer, and/or the layer of first material deposited on the sacrificial layer has a thickness of about 30 nm, and/or the sacrificial layer is chemically attacked with an FeCl3 solution” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.  Here the structure of claim 4 appears to be the same or 
Regarding claim 19 which depends upon claim 5, regarding the subject matter “the rinsing comprises dissolving a layer of the membrane device”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.  Here the structure of claims 1 and 5 appear to be the same or similar to that disclosed by Ooi.  Applicant is invited to identify evidence of an unobvious difference between the claimed structure and the prior art.
Regarding claim 20 which depends upon claim 7, Ooi teaches the forming .
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi and U.S. 2020/0259047 (Ooi2). 

    PNG
    media_image2.png
    329
    553
    media_image2.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Ooi does not teach depositing a layer of an electrically conductive second material on the membrane.
Ooi2 is directed to nanowires using transparent conductive oxides as top electrodes.  At Figure 6, Ooi2 teaches depositing a layer of an electrically conductive second material, e.g. Ti/Au, on the transparent conductive oxide.
Taken as a whole the prior art is directed to materials and methods using transparent conductors.  Ooi2 teaches that when the transparent conductor is ITO that a second layer of Ti/Au may be used as a p-contact [0028].  An artisan would be familiar with the problems with ITO and in particular it’s higher resistivity relative to a metal, e.g., Cu, Al, etc.  Examiner notes that it is well known in the LED art to laminate an ITO layer with a layer of higher conductivity material to facilitate power delivery.
Accordingly, it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 2 wherein the second material is identical to the first material, claim 2 forms ‘a layer’ of the second material, electrically conductive, and when the second material, e.g. ITO which is electrically conductive, is the first, material, e.g. ITO, then it is merely a layer of ITO on ITO and making two layers of ITO or making the ITO layer duplicating the ITO layer with a lower resistance, which is a species of obviousness, see MPEP 2144, absent a showing of new or unexpected result.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of U.S. 2014/0175372 (Aberg). 
Regarding claim 14 which depends upon claim 1, Ooi does not teach forming nanowires from a silicon based material.
Aberg is directed to methods and materials to form nanowires.  Aberg teaches that nanowires may be Group IV or III-V materials at [0041].
Taken as a whole the prior art is directed to nanowires.  Aberg teaches that nanowires may be made from both III-V and IV materials. An artisan would recognize silicon as a group IV materials.

    PNG
    media_image3.png
    703
    498
    media_image3.png
    Greyscale
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 by forming nanowires from a silicon based material because Aberg teaches silicon is a suitable nanowire material and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of U.S. 2016/0365480 (Mi). 
Regarding claim 10 which depends upon claim 1, Ooi does not teach the forming comprises forming nanowires so that the nanowires have a geometry that increases in size or flares out in a direction of the receiving ends, and/or the nanowires form micro-pillars or nano-pillars including receiving ends, the receiving ends having surfaces having dimensions larger than diameters of the nanowires away from the receiving end.
Mi is directed to improvements in nanowires.  At Figure 3A-C, Mi teaches forming nanowires so that the nanowires have a geometry that increases in size or flares out in a direction of the receiving ends, i.e. the top of the growing surface.  At [0073], Mi teaches this is a results from a low concentration of Al in the core relative to the shell and that this construction suppresses non-radiative surface recombination and increases carrier injection efficiency of nanowire LEDs.

Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein forming nanowires so that the nanowires have a geometry that increases in size or flares out in a direction of the receiving ends, and/or the nanowires form micro-pillars or nano-pillars including receiving ends, the receiving ends having surfaces having dimensions larger than diameters of the nanowires away from the receiving end to configure a nanowire with improved carrier injection efficiency and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 11, Ooi does not teach the forming comprises forming nanowires so that they each comprise a body and a head, the head having a receiving end, a surface of the receiving end having an area 20% larger, than an area of a cross section of the body of the nanowire.
Referring to the discussion at claim 10, Mi teaches forming nanowires so that they each comprise a body and a head, the head having a receiving end, a surface of the receiving end having an area greater than ~5%% larger, than an area of a cross section of the body of the nanowire and this structure results from an high surface Al 
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1, wherein the forming comprises forming nanowires so that they each comprise a body and a head, the head having a receiving end, a surface of the receiving end having an area 20% larger, than an area of a cross section of the body of the nanowire to improve the carrier injection efficiency and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12 the prior art does not teach the method of claim 11, wherein the forming comprises forming the bodies of the nanowires into stacks of a layer of n-type GaN, of a layer of InGa and of a blocking layer.  
Regarding claim 13 the prior art does not teach the method of claim 11, wherein the forming comprises forming the heads of the nanowires into stacks of a layer p-type GaN and of a layer of p++-type GaN.  
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/
Primary Examiner, Art Unit 2893